Title: From George Washington to Meshech Weare, 15 June 1781
From: Washington, George
To: Weare, Meshech


                        
                            Sir
                            Head Quarters New Windsor 15th June 1781.
                        
                        I have been honored with your Favor of the 4th instant. In the Calculation which I made at Wethersfield, of
                            the Aid of Militia which would be necessary to support the Operation which we have in View, I included sixteen hundred
                            from Pennsylvania, but that State having been since called upon to embody and march two thousand four hundred Men
                            immediately to the Assistance of Virginia, I am obliged to add the number which I shall be disappointed in from
                            Pennsylvania, to the Quota required from the other States; your Proportion of them will be two hundred & fifty
                            which with the Requisition of the 24th May will make in the whole six hundred and fifty.
                        I need not enter into a Repetition of the Arguments which were made Use of in my Letter of the 24th May to
                            induce the most strenuous Exertions to fill up the continental Battalions. I will only say, that our Success will depend
                            upon that being done. Without it, there is not a Chance, & with it We have the fairest Prospect—These Men must be
                            sent forward as fast as they are raised.
                        I am in Hopes that the Assembly will, at their present Meeting, take effectual Measures for supplying the
                            Quota of Beef called for in the Requisitions which were laid before You by Major General Heath. You must be fully sensible
                            that our whole Dependence for Provisions is upon the Exertions of the States, and that without the punctual Compliance
                            with the Demands made upon them, the Force which will be collected must soon disband. Whereby the immense Expence which we
                            are now incurring will be so much dead Loss, and the Consequences, in a political View, of a most serious and alarming
                            nature. I have the Honor to Be Sir Your most Obedt & Hble Servt
                        
                            Go: Washington

                        
                    PS—By a general Return of the 9th instant the total Amount of your two Regiments was 598.in wch are included 98 Recruits—being all that had joined up to the 1st Instant.